Citation Nr: 1648411	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected laceration scar, right lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to January 1984. He also has Reserve service from April 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the Veteran's request to reopen a previously denied claim for left knee disability.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In July 2014, the Board reopened the claim for left knee disability and remanded the claim for further evidentiary development.


FINDING OF FACT

A left knee disability did not have its clinical onset in service and is not otherwise related to active duty or service-connected laceration scar, right lower leg.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in November 2009, prior to the initial March 2010 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). VA has obtained service treatment records (STRs), VA treatment records, and private treatment records. The Veteran has submitted private treatment records and lay statements.

It appears that some STRs from the Veteran's period of active service, to include the Veteran's entrance examination, may be missing, and are evidently unavailable. See May 1997 Letter and October 1994 Request for Information. VA has heightened duties when the Veteran's STRs are missing. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet. App. 215 (2005).

Following the Board's July 2014 Remand orders, the Veteran was afforded a VA examination in August 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination and opinion, when considered with the evidence of record, is adequate. The August 2014 examiner fully examined the Veteran, thoroughly reviewed the claims file, and answered the questions posed by the Board's remand orders.

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in October 2012.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be established on direct basis for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Alternatively, service connection may be granted on a presumptive basis for a chronic disease, such as arthritis, which manifests to a compensable degree within the initial post-service year. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may also generally be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a) (2015). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

The Veteran contends that he injured his left knee prior to his military service and that it was aggravated by an in-service left knee injury. See Hearing Transcript at 10.  In the alternative, the Veteran argues that his left knee disability was caused, or has been aggravated, by his service-connected right leg scar. Id.; see also August 2011 VA Form 9 (formal appeal).

Turning to the evidence of record, a December 1983 discharge examination report noted that lower extremities were normal.  A January 1986 Reserve examination report also contains a normal clinical evaluation of the lower extremities. On the accompanying medical history form, the Veteran reported a "broken knee cap" in 1978.  In March 1986, the Veteran suffered a deep laceration to the right knee as a result of being struck by a motorcycle. A March 1986 STR reflects a history that included hospitalization for a broken knee cap. An April 1986 physical therapy note indicated slight swelling of left knee. The remainder of the Veteran's available STRs are silent for complaints of, or treatment for, a left knee disability.

Following the Veteran's April 1986 discharge from the Reserves, the Veteran submitted a claim for service connection for right leg disability in August 1994. 

On October 1994 VA examination in connection with the Veteran's claim for right leg disability, present complaints included right leg pain, low back pain, and hand pain when it got cold. The Veteran reported that, prior to active service, he fractured/broke his right knee cap due to a sports-related injury. He further reported that, one week prior to the examination, he stepped in a hole and the right knee popped and he had a lot of pain under the right knee cap. Physical examination showed a normal gait. Left knee showed mild crepitus and reduced flexion. X-rays showed a widening of the shaft of the distal third of the right fibula, suggesting a residual of old fracture or possible infection. There were old degenerative changes of both knees.

A January 1995 rating decision granted service connection for laceration scar, right lower leg, but denied service connection for kneecap injury with mild osteoarthritis of upper tibia.

On August 1997 VA examination in connection with the Veteran's claim for increased evaluation for laceration scar, right lower leg, past medical history included a broken right knee cap from an old football injury prior to the service. Physical examination revealed a normal carriage, posture, and gait.

An August 2000 primary care note indicated right knee pain over the right upper tibial plateau.

In October 2003, the Veteran was evaluated for left medial knee pain.  The Veteran reported that he was "just walking" approximately two weeks previously when he experienced "sharp pain." The pain was localized to the subcutaneous tissue of the left medial femoral epicondyle.  In that location he "felt a little ball," which apparently had not changed in size, nor associated with other symptoms.  He stated his knee is uncomfortably only if the above lesion "moves."  He was able to work.  Examination revealed a cystic-type lesion over the left medial femoral epicondyle, which could be causing the discomfort based on its location. X-rays showed minimal degenerative pathology and a 2.7 centimeter left popliteal cyst.

Later that week, the Veteran was seen in the emergency department for increasing left knee pain. He was prescribed a knee brace.

During an August 2004 VA examination in connection with his claim for increased rating of laceration scar, right lower leg, the Veteran reported that he was having pain in the left knee because he was favoring the right leg. The Veteran reported that the right leg condition occurred when he was run over by a motorcycle in Korea in approximately 1984. He stated he could not walk for 2 to 3 months, for which they performed surgery, and as a residual, he has a scar of that leg and also reports constant sharp pain when he is walking. He usually has to put his leg up to take the pressure off it.  He was scheduled to have surgery of the left leg, which he was told was possibly related to the right leg condition and pain.

In April 2005, the Veteran submitted a claim for service connection for left knee disability as secondary to laceration scar, right lower leg. A November 2005 rating decision denied service connection for left knee disability.

In October 2009, the Veteran submitted a petition to reopen the previously denied claim for left knee, reporting that his left knee gave out after compensating for his right leg injury.

Private treatment records dated September 2009 to May 2012 note continuing complaints of right leg and low back pain. In April 2011, the Veteran submitted a claim for worker's compensation for pain and numbness in the right leg, foot and toes. He reported that his job required a lot of bending, stooping, lifting, pushing, standing, and sitting for a long period of time.

During the October 2012 hearing, the Veteran reported that he hurt his leg one time in Germany in 1984. He went to sick call, was given medication and crutches, and was placed on a profile. He then reported that it occurred in 1983. He did not go back to sick call for that knee during service and did not recall a specific diagnosis.  After service, he self-medicated and treated the knee. He is currently receiving treatment at the VA, and does not believe that the physicians have seen his service medical records. He uses knee braces for both knees and cannot walk far without those aids.  The Veteran went on to report that he broke his left knee when he was in high school, and that his left knee injury during his a period of ACDUTRA service in 1985 had aggravated the preexisting left knee disability.

On August 2014 VA examination, the Veteran reported that he fractured his right knee cap prior to military when he was about 18 years old while playing basketball.  He was placed in a full leg (ankle to hip) cast for 3 or 4 months. He did not have surgery for this. When he was in Korea in the Reserves, he was walking and got hit by a motorcycle. He sustained a laceration below his right knee and went to the hospital and got sutures. This laceration was below his right knee. He has a scar as a residual of that injury. He had a right lateral knee nerve decompression about 4 years ago due to his low back condition. The Veteran reported that he injured his left knee between 2001 and 2008; he recalled 2 surgeries on his left knee. He initially underwent arthroscopic surgery for loose body removal in 2004. His second surgery occurred in 2007 for left patellar tendon rupture. While playing basketball, his kneecap went to the side, he fell down and heard a pop. X-ray showed tricompartmental degenerative changes and patellar spurring. 

Following physical examination, the examiner opined that the Veteran's left knee disability was less likely than not due to service or caused or aggravated by the service-connected laceration scar right lower leg. The medical evidence indicates that the Veteran had no chronic problem with his left knee until 2003, which is more than 15 years after his last military duty in the Reserves. The October 2003 note states that he experienced the problem with his left knee when he was just walking approximately 2 weeks ago. This places his left knee problem beginning in 2003.  There are no medical records to substantiate a claim that he had a chronic or continuing left knee problem after his military discharge in 1984 or during military reserve period. The rupture of his left patellar tendon was an acute injury which occurred while playing basketball and was not due to service. It is noted that the Veteran's medical records indicate that he was still actively working out at the gym and playing basketball in 2003 and in 2007. His degenerative changes in both knees are likely the result of the aging process in a man who has participated in years of sports/athletics.

Regarding secondary service connection, the Veteran had a simple laceration to his right lower leg in 1986 (below the patella), he had sutures placed and removed.  There was no internal injury or internal derangement to his right knee to cause aggravation to his left knee. His laceration healed many years ago (in 1986) without complications. A simple laceration with current scar to the right knee would not result in any type of contralateral knee condition or aggravation of a contralateral knee condition.

Based on the foregoing, the Board finds that service connection for left knee disability is not warranted on any basis.

With regard to the Veteran's claim that a pre-existing left knee fracture was aggravated by service, while there is evidence that the Veteran suffered a "broken knee cap" in 1978, this is not clear and unmistakable evidence that a pre-existing left knee disability preexisted service. Although the Board acknowledges that the Veteran's entrance exam is unavailable, the absence of this record is not dispositive.  Here, the only evidence that supports a preexisting left knee disability consists of the Veteran's October 2012 hearing testimony that he experienced a left knee injury prior to service. However, the Veteran's hearing testimony is inconsistent with his other statements of record, in which he had often stated that the right knee injury preexisted service and that he did not injure his left knee until years after service. As this does not constitute "clear and unmistakable evidence" of a preexisting left knee disability, the Veteran is presumed sound at entry.

Next, the weight of the competent medical and lay evidence of record is against a finding that the Veteran's current left knee disability is a direct result of service. The Board finds that the opinion of the August 2014 examiner to be the most probative evidence of record, as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale. Accordingly, the opinion is found to carry significant weight. Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Although the Veteran testified during his October 2012 Board hearing that he suffered a left knee injury during a period of ACDUTRA, the STRs are silent for documentation of a left knee injury, and the Veteran did not seek treatment for left knee complaints until 2003, over 15 years after separation from his last period of active duty. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  Moreover, the Veteran submitted claims for compensation and underwent examination in 1994 and did not mention any left knee disability. The Board finds it likely that if he thought his left knee disability was due to service and was aware of the compensation program, he would have mentioned this when filing his earlier compensation claims.  It also seems likely that he would have mentioned left knee problems related to service when examined for other musculoskeletal problems.  In essence, the Board does not find convincing evidence that left knee disability had its onset in service or continued since that time. While the Veteran has competence to describe injury, treatment and symptoms since service, his statements are not reliable or convincing.

Finally, the weight of the medical and lay evidence is against a finding that the Veteran's left knee disability is caused or aggravated by laceration scar, right lower leg. Again, the August 2014 VA opinion, which found that a laceration with current scar to the right knee would not result in any type of contralateral knee condition or aggravation of a contralateral knee condition, is the only medical opinion as to secondary service connection. As noted above, the opinion is definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.

The Board acknowledges the Veteran's statement that a medical professional said left leg disability could be related to the right leg disability. See August 2004 VA examination report. However, there is no reference to such an opinion in the clinical notes. Moreover, hearsay medical evidence, as transmitted by layperson, is of limited probative value. The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette  v. Brown, 8 Vet. App. 69 (1995). This is especially true where, as here, the Veteran has a right knee diagnosis separate from the laceration scar of the right lower leg, but is not service-connected for such.

To the extent that the Veteran himself believes his left knee disability is due to his service-connected laceration scar, right lower leg, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg. Indeed, the documented work injuries are this type of situation. However, the question of secondary causation due to service connected laceration scar, right lower leg extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

The preponderance of the evidence is against the service connection claim for a left knee disability; there is no doubt to be resolved; and service connection is not warranted. Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for a left knee disability secondary to service-connected service-connected laceration scar, right lower leg, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


